DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Allowable Subject Matter
Claims 1-2, 6-7, 11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 and 20 are allowable because the prior art does not teach a method for preserving and analyzing cells in saliva, the method comprising: (a) contacting saliva with a solution, wherein the solution comprises paraformaldehyde, sodium azide, and fetal bovine serum, buffered at a pH from about 6.4 to about 8; (b) mixing the saliva and the solution to form a mixture; (c) storing the mixture at room temperature, wherein the cells retain their antigenicity and cellular architecture during said storage; [[and]] (d) separating the cells into cell types; and (e) subsequently subjecting the separated cells to downstream epigenetic analysis, wherein the cells are preserved for downstream epigenetic analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797